PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/218,155
Filing Date: 25 Jul 2016
Appellant(s): RABIEA, JEFFREY



__________________
Richard A. Castellano
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 20, 2021.

 
This application/appeal are closely related to parent application 14/821,229, 
which is also under appeal.



(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated March 19, 2021 from which the appeal is taken have been modified by the Advisory Action dated July 23, 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: some indefiniteness issues were remedied by amendments/cancellations after-final, and have been entered by the Examiner to simplify matters in the case.  Corresponding 112 2nd rejections of claim 1 have been withdrawn (as well as all rejections to now-cancelled claims).

NEW GROUNDS OF REJECTION
As discussed in the Advisory action, and Final Rejection, and throughout prosecution (and in the related parent case), Applicant failed to properly enable a viable pair of ‘heat-pressed closure tracks formed after bag formation’, and thus, such would 7u6not be considered a basis for establishing non-obviousness.  Applicant eventually offered a concession that this confusingly claimed/disclosed feature merely alluded to that which was known in the art, although Applicant was still unable to produce clear evidence of such a feature being known (and again, known features would not be considered a likely basis for establishing non-obviousness).  While the text of the longstanding grounds of 112 rejection – that which is referred to in every Response to Arguments – was inadvertently omitted from the header of the Final Office Action (Applicant requested in an interview that these issues be “held in abeyance” while prosecution is focused on the remaining merits), upon this subsequent appeal, those grounds are reproduced again here:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 9-12 & 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has previously amended the claims and argued that distinctly formed mating closure tracks are ‘heat-pressed on the bag walls after the bags are formed’, whereas Examiner notes that there is no discussion of a step of pressing, welding, or attachment or even any separate element described as being attached anywhere in the original disclosure.  These closure tracks are only said in the original disclosure to be “created” in the thermoplastic bag wall material itself via elongated heated protrusions, and not “attached” or “installed” as the distinct slider member is later said to be.  As noted previously, in light of Applicant’s arguments toward the scope of the limitation in question, Applicant’s new descriptions of these closure tracks was therefore deemed to be new matter.  Examiner also notes that if one were to interpret the now separately claimed pressing the first closure track & pressing the second closure track as separate (i.e. sequential/non-simultaneous) product-by-process steps of making, this too would be improper new matter.  Appropriate correction is required.

Claims 1 & 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  As noted in previous actions, Applicant’s original disclosure does not appear to contain sufficient information to enable one of ordinary skill in the art to carry out a product-by-process method of manufacturing a web of plastic deli bags wherein the bags comprising sealed walls are heat pressed to form mating closure tracks at the open end of the bags.
It would require undue experimentation to carry out such a method, as the disclosure, while providing for a common reciprocating blade to separate sealed bags from a conveyed web, does not make clear how this same reciprocating member may also be used to form integral mating closure tracks proximate the open top of the sealed bags.  The nature of the invention is to deform the bag material itself to form mating ribs which, with the aid of an installed closure member (i.e. zipper/slider), will seal the bag. However, the state of the prior art is generally directed to the formation of such integral tracks during the initial extrusion of the web material, or via attachment of a separate closure track strip to bag webs.  It would not have been apparent to one of ordinary skill how the disclosed reciprocating heated member, acting atop a two-layer laminate (wherein a separate heated member has already welded these two layers together at three sides, leaving a fourth side open), would provide enough heat/pressure to deform these two bag layers at the open end in such a way as to form suitable, mating pairs of tracks on each respective layer across their entire width. This is not a predictable outcome of such a step, wherein pressing a heated member to a laminate of two extruded webs of thermoplastic material with enough heat to deform the bag material into having permanent, precisely shaped mating tracks would be expected to weld the bag shut to at least some degree which is undesirable, or otherwise form inadequate features at the sealed sides of the bag.  Deforming the plastic such that it successfully forms two excellent mating closure structures right up to the previously melt-sealed edges of the bag, without melting undesirably themselves, seems unfeasible.  It is also not apparent how a single press from above would deform both top and bottom layers at once, with such precision that the tracks are designed to mate well with one another in a sealing fashion and receive a closure member thereon.
The inventor does not provide adequate direction or working examples to guide one of ordinary skill to better understand the claimed process; the only description of such a step is that ‘elongated heated protrusions’ 48 (seen in Figure 1) extend from the bottom surface of a reciprocating plate, and somehow create closure tracks by hot pressing the open end of a laminate against a conveyor belt. It is not clear from the accompanying figures how lower belt 38 (seen in Figures 1 & 2) reliably carries a continuous web of very thin, flimsy laminate material forward, with no pinching nips to grab and pull said material (which is depicted schematically, hovering above said conveyor without contacting it, and which is not actually shown severed by the reciprocating blade 46). Absent the existence of any other known processes for forming mating closure tracks in such a manner, and absent any guidance from Applicant, one of ordinary skill in this art would have to invent their own means for forming workable, non-welded closure tracks on the two layers via such a reciprocating member. While it is known in the art to separate such a laminate in one location while deforming it in another using the same reciprocating platen (e.g. typical cut/seaming, US 5,015,223), performing the recited method would require undue experimentation and thus the claimed invention is not enabled.

Claims 1-3, 9-12 & 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  With regard to claims 1 & 15, the phrases “heat-pressed mating closure track formed on the first/second single layer wall” are grammatically unclear, and these terms also do not appear in the original disclosure, which discusses only “creating” closure tracks by lowering “elongated heated protrusions” onto formed bags (previous claim limitations regarding “interposing” language have been deleted).
It is not clear from this non-original terminology – and the inconsistent arguments in the prosecution record – whether Applicant is claiming attached, separate, pre-formed zipper tracks on the formed bags (new matter) or formation of tracks into the bag walls themselves as previously argued (not enabled).  Examiner again seeks clarification on the record of the intended claim scope, as such has still not been provided.  Also, as has been noted previously, the original disclosure also does not discuss “single layer walls”, and there is also no discussion of what the scope of this term might be.  As noted previously, recitations/arguments toward new, separately formed closure tracks would constitute new matter.  While not required, Examiner recommends utilizing the original language of Applicant’s specification in the claims for consistency and clarity (particularly as the drawings lack detail and are schematic in nature), or otherwise carefully further clarifying the claim language which does not appear in the original text of the application.  Appropriate correction is required.


(2) Response to Argument
Applicants claim a standard zipper-type plastic bag formed by a vague process, wherein two HDPE films, no thicker than 0.0008 inch, are sealed on three sides, and thereafter this bag has two mating closure tracks which are vaguely “formed” on the films using a “heat-press” step.  Applicants’ continued arguments against the teachings & suggestions of the prior art remain unpersuasive.
Applicant’s Brief appears to argue against the obviousness rejection on the grounds that there is no one exemplary embodiment showing all claim limitations at once; however, such is not required.  The prior art provides a great deal of general teachings about the conventional types of bags claimed herein, and a variety of independently desirable options – in making this sealable thermoplastic bag, Applicant’s material choice was conventional, the material thickness was conventional as well, and the standard processes of film edge sealing/closure strip attachment via hot pressing these thermoplastic materials in the usual manner were conventional.  Further, basic reasons one of ordinary skill might desire each of these conventional options taught in the prior art (material/weight reduction, strength, weldability, etc) have been set forth previously.  Applicant has failed to provide any evidence that their grouping of simple, conventional bag features produces anything new or unexpected, or explained how the claimed invention solves any heretofore unsolved problem.  Applicant has also apparently failed to properly enable someone skilled in the art to carry out all of their disclosed process limitations (i.e. “after bag formation”), as noted previously.  Applicants also do not argue how such a limitation would allegedly result in a unique bag structure.
As taught by Owensby, it was conventional to form a bag comprising two films which have been superimposed & joined on three edges [0147] and which may comprise any conventional material such as HDPE [0114, 0146] and be made even as thin as 0.0001 inch [0117, 0139].  As noted previously, Owensby also teaches throughout that various pairs of premade conventional interlocking strips, like those of a common Ziploc-type deli bag, could be anchored to the bag films at any time during package formation, such as after a step of sealing the two films together to form an open pouch (e.g. [0034, 0204]).  Such anchoring can of course take place via any common method such as pressing together with heat or adhesives [0101-0105].
As has been noted by Applicant previously during prosecution, pre-formed, welded-on sealing tracks (Flexigrip-type, or “post-applied” zippers) came first – prior to extruded, integrally molded sealing tracks (Minigrip-type) – in the history of the re-sealable bag art, and thus would not have been a non-obvious improvement to the state of the art at the time of Applicant’s invention.  Applicant notably provides no further guidance for modifying such known bags in an inventive manner.  Applicant has also previously noted teachings that sealing tracks ‘must be’ welded on for bags thinner than 2 mil, and admitted in their arguments that HDPE bags were well-known at the time of invention and that they were typically not manufactured thicker than 1 mil because of brittleness, and so it also does not appear that the claimed material selection & thickness values could have been a non-obvious improvement to the state of the art at the time of Applicant’s invention.
While not discussed in the Brief, Examiner notes that the instant application was repeatedly rejected throughout prosecution for being non-enabling with regard to its step of hot-pressing closure tracks into the formed bags as originally disclosed & as previously claimed in different forms.  Applicant’s sparse disclosure shows only that closure tracks are somehow “created” by lowering a reciprocating member with elongated heated protrusions onto a formed bag atop a conveyor.  Applicant initially argued that lowering a hot member onto these two film layers would reliably form these films into complementary, mating tracks, but could not show how, or provide evidence that this was otherwise known in the art as argued.  Applicant subsequently argued that their disclosure was describing an already well-known process of adhering pre-formed closure tracks, and thus their disclosure did not require any further detail – Applicant also attempted to provide supporting evidence via related prior art in an interview on February 17, 2021, although the art provided also failed to show the same type of step.  Eventually, at Applicants’ request, Examiner agreed to hold the resultant new matter & lack of enablement issues in abeyance in order to focus prosecution onto the remaining limitations, on the condition that their non-enabled step of “creating” or “forming” mating closure tracks in an already formed bag could then only be describing some well-known process, and would therefore have been wholly obvious to one of ordinary skill in the art, and could not be a basis for establishing patentability.  As noted previously, Owensby also repeatedly recites the obvious – that steps such as closure track formation/bag cutting/etc. can be done “at any time before or during the method of making” and “before, during or after any subsequent steps”.
With regard to Applicant’s general assertion that they claim a “critical” range of film thickness, Examiner reiterates that films of this thickness, and even thinner, are already taught by the prior art, and no further substantive explanation of an alleged criticality has ever been set forth.  The claimed bag requires only conventional features, ones taught for example by Owensby: obtaining a given, well-known type of film, sealing these into bags, and generally welding on closures.  Applicant has not set forth any part of the claimed invention which would have been non-obvious to someone of ordinary skill in this art (or properly enabled their disclosed closure attachment process).  The prior art already teaches a single-walled, heat-sealed bag from films that, as cited, can be HDPE, and as thin as .0001 inches, and which have a post-applied zipper hot welded on in a conventional manner – welded plastic bags with attached zippers are decidedly not a novel or non-obvious product and Applicants have failed to show otherwise.  The pending claims are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art or properly enabled by the original disclosure.
For the above reasons, it is believed that the rejections should be sustained.

This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/John Blades/
Patent Examiner, Art Unit 1746      
                                                                                                                                                                                       
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/THOMAS G DUNN/           Director’s Designee for New Grounds of Rejection, Art Unit 1700                                                                                                                                                                                             

Conferees:
/THOMAS G DUNN/           Quality Assurance Specialist, Art Unit 1700
                                                                                                                                                                                             	/MICHAEL N ORLANDO/           Supervisory Patent Examiner, Art Unit 1746                                                                                                                                                                                             


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.